Citation Nr: 0941838	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  02-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1976 to October 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2000 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied TDIU.  This case was previously before 
the Board in March 2004, when the Board remanded the issue 
for additional development.  The Veterans Law Judge who 
decided this case in March 2004 is no longer with the Board, 
and the case was reassigned to the undersigned.  In May 2006, 
the Board remanded the case for further development of the 
evidence.  


FINDING OF FACT

The Veteran failed to report for two VA examinations 
scheduled in conjunction with his claim for TDIU; good cause 
for his failure to appear is neither shown nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking TDIU must be denied because he 
failed (without good cause) to report for VA examinations 
scheduled to determine his entitlement to TDIU.  38 C.F.R. 
§§ 3.326(a), 3.655 (2008); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a June 
2006 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim for TDIU, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed him of effective date criteria.  A July 2009 
supplemental statement of the case (SSOC) readjudicated his 
claim after notice had been received and he had ample 
opportunity to respond/ supplement the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by readjudication of the 
claim).  

The RO has obtained all pertinent and identified records and 
all evidence constructively of record has been secured.  VA 
scheduled the Veteran for a Social and Industrial Survey and 
a psychiatric examination.  VA's duty to assist is met.


B.	Legal Criteria, Factual Background, and Analysis

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for 
increase (which includes a claim for entitlement to TDIU), 
the claim shall be denied.  38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the appellant 
being ill or hospitalized or the death of an immediate family 
member.  Id.

To assist the Veteran with the development of evidence to 
support his claim seeking TDIU, the Board's May 2006 remand 
requested that the RO schedule him for a Social and 
Industrial Survey to assess his level of daily functioning 
and also for a psychiatric examination to determine the 
severity of service-connected manic-depressive disorder, 
circular type and its impact on his employability.  The 
Board's remand noted that prior examinations had provided 
findings and opinions that were insufficient for the Board to 
make an informed decision on the Veteran's claim.  The RO 
arranged for him to be scheduled for a Social and Industrial 
Survey in August 2006 and a psychiatric examination in 
September 2006.  The Veteran failed, without giving cause, to 
report for these VA examinations.  There is nothing in the 
record to suggest that he did not receive notice of the 
examinations.  Neither he nor his representative has alleged 
there is good cause for the failure to report for the 
scheduled examinations.  A Veteran cannot passively wait for 
assistance in those circumstances where his cooperation is 
needed for evidentiary development.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (finding that the duty to assist is 
not a one-way street).  Under 38 C.F.R. § 3.655 in such 
circumstances the claim must be denied.  The law is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

TDIU is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

























 Department of Veterans Affairs


